Name: Commission Regulation (EEC) No 3734/92 of 22 December 1992 on detailed rules for the application of Council Regulation (EEC) No 3438/92 on special measures applying to consignments in 1992 of certain fresh fruit and vegetables originating in Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 380/ 1924. 12. 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3734/92 of 22 December 1992 on detailed rules for the application of Council Regulation (EEC) No 3438/92 on special measures applying to consignments in 1992 of certain fresh fruit and vegetables originating in Greece THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3438/92 of 23 November 1992 on special measures applying to consignments of certain fresh fruit and vegetables origina ­ ting in Greece ('), and in particular Article 3 thereof, Whereas Regulation (EEC) No 3438/92 made provision for special temporary compensation for consignments in 1992 and 1993, by lorry, ship or refrigerated wagon, from Greece to the other Member States, except Italy, Spain or Portugal, of certain fresh fruit and vegetables originating in Greece ; Whereas it is necessary to determine to what consignors and on what consignments compensation can be paid in 1992 and what essential information must appear on applications for it ; Whereas it is also necessary to specify what information the relevant Greek authority must transmit to the Commission and within what time limit ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Article 2 1 . Applications for financial compensation shall be submitted to the relevant Greek authority within two months of the entry into force of this Regulation . They shall include : (a) the name or business name of the applicant and the address ; (b) the total quantities of products qualifying under Article 1 of Regulation (EEC) No 3438/92 and Article 1 of this Regulation, expressed in net weight and broken down by product and consignment ; (c) for each consignment :  the quantity expressed in net weight and broken down by product,  the Member State of destination,  the means of transport used,  the invoice for the transport costs, made out to the applicant and receipted, or a copy of the transport document if it indicates the person who actually met the cost of the consignment,  a copy of the customs declaration on departure from Greece,  a copy of the customs import declaration for the products on arrival in the Member State of destina ­ tion or another equivalent official document,  a declaration by the applicant that the products consigned originated in Greece. 2. The relevant Greek authority shall decide on the admissibility of applications. HAS ADOPTED THIS REGULATION : Article 3 Within three months of expiry of the time limit set in Article 2 ( 1 ) the relevant Greek authority shall notify to the Commission the total quantities of products covered by admissible applications under this Regulation, broken down by product, means of transport and Member State of destination . Article 1 The special temporary compensation indicated in Article 2 of Regulation (EEC) No 3438/92 shall be granted : (a) to consignors, be they natural or legal persons, who actually bore the cost of the consignment ; (b) on consignments that left the territory of Greece during 1992 ; (c) on the quantities actually brought into a Member State other than Italy, Spain or Portugal. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.(') OJ No L 350, 23 . 11 . 1992, p. 1 . No L 380/20 Official Journal of the European Communities 24. 12. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1992. For the Commission Ray MAC SHARRY Member of the Commission